Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communications filed 07 September, 2022. Claims 1, 3, 5, 7-16, 20-22, and 27-31 are pending in the instant application. Claim 20 stands withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 3, 5, 7-16, 21, 22, and 27-31 are currently under examination.

37 C.F.R. § 1.132
	The declaration filed under 37 C.F.R. § 1.132 on 07 September, 2022, by Dr. Zagury is noted. The declaration provided additional experimental details pertaining to the data submitted in the declaration filed 11 May, 2022. In particular the anti-IFNAR2 antibody (clone MMHAR-2), anti-IFNLR1 antibody (clone MMHAR-2), ART combination (lamivudine (NRTI), tenovovir (NRTI), and raltegravir (INSTI), viral dose (150 ng of HIV-1 NL4-3 or YU2), and humanized mouse model (NOD/Shi-scid/IL-2Rγ null strain NCG) were all identified. 

Claim Objections
Claims 1, 5, 8, 11, 15, and 21 are objected to because of the following informalities:
-	Claim 1, the phrase “HIV-1 infected subject” should read “HIV-1-infected subject”, the phrase “HIV reservoirs” should read “HIV-1 reservoirs” and the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
-	Claim 5, the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
-	Claim 8, the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
-	Claim 11, the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
-	Claim 15, the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
-	Claim 21, the phrase “antiretroviral (ART)” should read “antiretroviral therapy (ART)”.
  Appropriate correction is required.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 requires the administration of a type III interferon (IFN) blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody. However, claim 3 references an anti-IFNλ antibody or agent that blocks type III IFN signaling. Thus, the claim fails to include the antibody set forth in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
The claim is directed toward a method for the reduction of proviral DNA in HIV-1 reservoirs of an ART-treated HIV-1-infected subject comprising administering the following: 1) a type III IFN blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody; 2) an IFN-α blocking agent comprising an anti-IFNAR1 and/or anti-IFNAR2 antibody; and 3) at least two nucleoside reverse transcriptase inhibitors (NRTIs) and a protease inhibitor (PI), non-nucleoside reverse transcriptase inhibitor (NNRTI), and an integrase (IN) inhibitor (INSTI). The claim further references administration of the combination therapy until the proviral DNA in the subject’s HIV-1 reservoirs is reduced down to the level of proviral DNA in the HIV-1 reservoirs of elite controllers (ECs). This last phrase is vague and indefinite because it fails to set forth the precise parameters employed. This phrase references a relative term and fails to set forth any meaningful objective criteria. What is the actual viral burden in any given EC? Does this burden vary from subject to subject? Appropriate correction is required.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1, 3, 5, 7-16, 21, 22, and 27-31 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Amended claim 1 is directed toward a method for reducing proviral DNA in HIV-1 reservoirs of an ART-treated HIV-1-infected subject comprising administering the following: 1) a type III IFN blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody; 2) an IFN-α blocking agent comprising an anti-IFNAR1 and/or anti-IFNAR2 antibody; and 3) at least two nucleoside reverse transcriptase inhibitors (NRTIs) and a protease inhibitor (PI), non-nucleoside reverse transcriptase inhibitor (NNRTI), and an integrase (IN) inhibitor (INSTI). Claim 27 additionally references an interferon-beta (IFN-β) blocking agent and claim 29 references the utilization of a latency-reversing agent (LRA). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are still broadly directed toward a method for reducing proviral DNA in the viral reservoirs of an HIV-1-infected subject. In order to accomplish this task, several compounds must be administered from a broad class of inhibitors. In particular, a type III IFN blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody; 2) an IFN-α blocking agent comprising an anti-IFNAR1 and/or anti-IFNAR2 antibody; 3) an interferon-beta (IFN-β) blocking agent; and 4) a latency-reversing agent (LRA). The disclosure fails to provide adequate guidance pertaining to the molecular determinants modulating type III IFN binding to IFNLR1 and IL-10R2. Which portions of the IFNLR1 and IL-10R2 should be targeted for antibody development? What are the molecular determinants modulating IFN-α binding to IFNAR1 and IFNAR2? Which portions of the IFNAR1 and IFNAR2 receptors should be targeted for antibody development? Which variable heavy (VH) and variable light (VL) chain complementarity determining regions (CDRs) are critical for antibody binding to any of the aforementioned receptors? Moreover, what is the structure of any given IFN-β blocking agent? What is the structure of any given LRA that will effectively activate viral replication in the viral reservoirs of any given HIV-1-infected subject? The disclosure fails to provide adequate guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. Concerning the third therapeutic agent, while a limited number of anti-IFN-β antibodies were disclosed (see pp. 27-29 in the specification), however, once again, this limited recitation is insufficient to support the full breadth of the claims. What is the structure and binding specificity of any given anti-IFN-β antibody? What is the chemical structure of any other IFN-β blocking agent? Concerning the final therapeutic agent, latency reversing agents (LRAs) can encompass a broad genus of compounds comprising PKC agonists, MAPK agonists, CCR5 antagonists, Tat vaccines, SMAC mimetics, P-TEFb release inhibitors, Akt pathway activators, benzotriazole derivatives, epigenetic modifiers, and immunomodulatory LRAs. Thus, the claims still encompass the administration of an inordinate number of poorly defined agents with different specificities, structures, functions, and modes of action. In order to practice the claimed invention, the clinician would need to know the precise compounds that should be administered. However, the classes of agents and actual targets are so poorly defined that the skilled artisan would have to guess which agents would function in the desired manner. Moreover, there is considerable unpredictability in the prior art. For example, concerning antibody utilization, single or multiple amino acids substitutions, insertions, or deletions can abrogate antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Xiang et al., 1999). The utilization of latency reversing agents (LRAs) is also problematic (Shan and Siliciano, 2013; Bullen et al., 2014; Laird et al., 2015; Rasmussen et al., 2016). Many LRAs are ineffective when administered individually. Predicting and ascertaining their actual in vivo efficacy has also proven difficult. Finally, the disclosure fails to provide any working embodiments that represent an actual reduction to practice.
	Applicant traverses and suggests the proposed claim amendments support the claimed invention ant that sufficient examples were provided in the disclosure. Concerning IFN-α blocking agents, some representative monoclonal Abs (mAbs) (e.g., Sifalimumab, Rontalizumab), polyclonal antisera, DNA/RNA-based vaccines, soluble receptors that bind IFN-α, antibodies that bind to IFNAR1/IFNAR2, IFNAR1/IFNAR2-DNA/RNA-based vaccines, type I IFN signaling pathway inhibitors, PASylated antagonists, and antibodies capable of depleting pDC were referenced (see pp. 20-24). However, many of the blocking agents contained generic references to different classes of molecules with disparate chemical structures and functions. The disclosure failed to provide detailed structural guidance pertaining to most of these inhibitors. For example, what are the molecular determinants governing antigen-antibody binding interactions? Which amino acids in any given antigen should be targeted? Which amino acids in the VH and VL CDRs are sine qua non for antigen-antibody binding? What types of compounds should be employed in as signaling pathway inhibitors?
	Concerning type III IFN blocking agents, some representative anti-IFN-λ monoclonals (e.g., 6A11, 21C3, anti-hu IL-28A), polyclonal antisera, DNA/RNA-based vaccines, soluble receptors that bind IFN-λ, IFNLR1 or IL10R2 antagonists, IFNLR1 DNA/RNA-based vaccines, or a small chemical molecule that binds to IFNLR1 (see pp. 25-26). Once again, many of the blocking agents contained generic references to different classes of molecules with disparate chemical structures and functions. The disclosure failed to provide detailed structural guidance pertaining to most of these inhibitors. For example, what are the molecular determinants governing antigen-antibody binding interactions? Which amino acids in any given antigen should be targeted? Which amino acids in the VH and VL CDRs are sine qua non for antigen-antibody binding? What types of small chemical compounds should be employed in as inhibitors?
	Accordingly, Applicant’s arguments are clearly not convincing. The limited murine example involving the administration of single antibodies from the recited groups and specific combinations of antivirals is insufficient to support the full breadth of the patent protection desired. In order to practice the claimed invention the skilled artisan, or clinician, would need a well-defined limited list of therapeutic compounds to administer. The method requires the administration of specific compounds to induce a desired clinical outcome. However, the claims are directed toward broad categories of various combinations of compounds, many of which are poorly described and have not been tested in the claimed methodology. The disclosure failed to provide detailed structures for many of these compounds. The disclosure failed to describe specific combinations of various blocking agents, ARTs, and LRAs. Moreover, there was no reduction to practice. The examples in the disclosure fail to set forth a meaningful clinical approach that will result in reduction of the latent HIV pool in an infected patient. 
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 U.S.P.Q.2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790 (Fed. Cir. 2014). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing a limited number of species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 U.S.P.Q.2d at 1406.

Enablement
Claims 1, 3, 5, 7-16, 21, 22, and 27-31 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Amended claim 1 is directed toward a method for reducing proviral DNA in HIV-1 reservoirs of an ART-treated HIV-1-infected subject comprising administering the following: 1) a type III IFN blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody; 2) an IFN-α blocking agent comprising an anti-IFNAR1 and/or anti-IFNAR2 antibody; and 3) at least two nucleoside reverse transcriptase inhibitors (NRTIs) and a protease inhibitor (PI), non-nucleoside reverse transcriptase inhibitor (NNRTI), and an integrase (IN) inhibitor (INSTI). Claim 27 additionally references an interferon-beta (IFN-β) blocking agent and claim 29 references the utilization of a latency-reversing agent (LRA). The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). 	The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is still excessive and unsupported by the disclosure. In particular, the claims are still directed toward a broad genus of antivirals and other therapeutic agents comprising the following groups: 1) a type III IFN blocking agent comprising an anti-IFNLR1 and/or anti-IL-10R2 antibody; 2) an IFN-α blocking agent comprising an anti-IFNAR1 and/or anti-IFNAR2 antibody; 3) an interferon-beta (IFN-β) blocking agent; and 4) a latency-reversing agent (LRA). The disclosure fails to provide adequate guidance pertaining to the molecular determinants modulating type III IFN binding to IFNLR1 and IL-10R2. Which portions of the IFNLR1 and IL-10R2 should be targeted for antibody development? What are the molecular determinants modulating IFN-α binding to IFNAR1 and IFNAR2? Which portions of the IFNAR1 and IFNAR2 receptors should be targeted for antibody development? Which variable heavy (VH) and variable light (VL) chain complementarity determining regions (CDRs) are critical for antibody binding to any of the aforementioned receptors? Moreover, what is the structure of any given IFN-β blocking agent? What is the structure of any given LRA that will effectively activate viral replication in the viral reservoirs of any given HIV-1-infected subject? The disclosure fails to provide adequate guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. Concerning the third therapeutic agent, while a limited number of anti-IFN-β antibodies were disclosed (see pp. 27-29 in the specification), however, once again, this limited recitation is insufficient to support the full breadth of the claims. What is the structure and binding specificity of any given anti-IFN-β antibody? What is the chemical structure of any other IFN-β blocking agent? Concerning the final therapeutic agent, latency reversing agents (LRAs) can encompass a broad genus of compounds comprising PKC agonists, MAPK agonists, CCR5 antagonists, Tat vaccines, SMAC mimetics, P-TEFb release inhibitors, Akt pathway activators, benzotriazole derivatives, epigenetic modifiers, and immunomodulatory LRAs. Thus, the claims still encompass the administration of an inordinate number of poorly defined agents with different specificities, structures, functions, and modes of action. In order to practice the claimed invention, the clinician would need to know the precise compounds that should be administered. However, the classes of agents and actual targets are so poorly defined that the skilled artisan would have to guess which agents would function in the desired manner.
2)	The disclosure fails to provide adequate guidance pertaining to the identification of efficacious combinations of various agents. As set forth supra in 1), the claims encompass a large genus of poorly defined agents. However, the disclosure fails to provide adequate guidance pertaining to the identification of suitable interferon-α (IFN-α) blocking agents, type III interferon blocking agents, IFN-β blocking agents, and latency-reversing agents (LRA). The disclosure fails to sufficiently set forth the structures, specificities, functions, and modes of action of these large and diverse classes of compounds.
	For example, concerning antibody structure and utilization, single or multiple amino acids substitutions, insertions, or deletions can abrogate antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Xiang et al., 1999). However the disclosures fails to identify any putative epitopes targeted by any given antibody. Which portions of the IFNLR1, IL-10R2, IFNAR1, and IFNAR1 should be targeted for antibody development? The disclosure also fails to provide any detailed guidance pertaining the variable heavy and light chains (VH and VL, respectively) that comprise any given therapeutic antibody. There is no discussion about those amino acids within any given complementarity determining region (CDR) that are sine qua non for antigen-antibody binding. This analogy can equally be extended to the other classes of agents.  What is the structure of any given agent? What is the specificity and target of any given agent?
3)	Identifying and designing efficacious combination therapies that target the viral reservoirs of HIV-1 infection has been challenging and problematic. The utilization of latency reversing agents (LRAs) has been particularly problematic (Shan and Siliciano, 2013; Bullen et al., 2014; Laird et al., 2015; Rasmussen et al., 2016). Many LRAs are ineffective when administered individually. Predicting and ascertaining their actual in vivo efficacy has also proven difficult. Many known LRAs have little to no activity when tested individually in cells isolated from aviremic patients. For example, it was reported that bryostatin 1 only reactivated approximately 15% of cells with respect to cells treated with both PMA and ionomycin (Laird et al., 2015). Shan and Siliciano (2013) reviewed some of the critical issues that need to be resolved with respect to targeting HIV-1 viral reservoirs. These include accurately measuring virus reactivation in vivo, measuring the size of the latent viral reservoir, and determining how to kill resting CD4+ T cells in which latent HIV-1 has been reactivated. The authors concluded (see last paragraph, p. 550) that “there are multiple barriers to the accurate evaluation of the in vivo effectiveness of anti-latency drugs…The search for a cure will be a prolonged process, and success is not guaranteed.” Rasmussen and colleagues (2016) also noted that several important questions remain to be addressed vis-à-vis the utilization of LRAs including the proportion of inducible latent HIV-1 reservoir targeted by any given LRA in vivo, the impact of LRAs on persistent HIV-1 in lymphoid tissues, other anatomical reservoirs, or immune privileged sites, assessing clinical efficacy, and determining which immune effector mechanisms should be targeted for optimal augmentation of viral killing. Many of these limitations are relevant to the other classes of putative agents as well.
	Moreover, the disclosure fails to provide adequate guidance pertaining to the clinical regimen employed in the claimed methodology. The disclosure fails to identify those specific blocking agents that will enable viral replication in the latent reservoir and fails to provide any details concerning the ART regimen. The dosing and timing of administration of these agents is not set forth in the claims. Moreover, the claims fail to set forth any parameters for determining clinical success. How will the skilled clinician know if the claimed methodology has been successful in eradicating HIV-1 from the latent compartments?
4)	The disclosure fails to provide any working embodiments demonstrating the claimed combination of agents is capable of effectively treating HIV-1 infection in an infected subject undergoing cART. The claimed invention is predicated upon the assumption that the main obstacle preventing sustained virologic remission in cART-treated HIV-1-infected patients is maintenance of the latent viral reservoir. Viral replication is inhibited in activated peripheral and mucosal reservoir cells in patients undergoing cART. Moreover, IFN-α and λ are induced locally in these reservoirs by viral replication; however, their antiviral effects limit the propagation of virus to localized cells thereby maintaining the viral reservoir. Inhibition of these two interferons would presumably allow activated virus from various reservoirs to replicate rendering them susceptible to cART therapy. However, as set forth supra in item 3), the development of efficacious HIV-1 treatment regimens that address the viral reservoir has been problematic. The disclosure only provides limited data from a small number of examples. None of the data provided demonstrates the claimed combination of compounds are efficacious in treating HIV-1 infection in an art-recognized animal model or preliminary clinical trial.
	The lack of appropriate animal models that recapitulate all the salient features of HIV and AIDS has been problematic. In order to make direct extrapolations from an animal model into the clinic, the model needs to be validated. To date, there aren’t any validated animal models directed toward HIV-1 viral latency that enable the skilled artisan to make direct extrapolations into the clinic. Marsden (2020) reviewed some of the limitations associated with the utilization of humanized mice to study HIV persistence including the following: 1) Due to their small size, blood volume and available cell numbers are much lower than that obtained from infected humans. 2) The xenograft nature of this model is complicated by interactions between human immune cells and murine tissue. This often leads to graft versus host disease (GVHD). Moreover, human-specific difference in tissue architecture or interactions between non-hematopoietic cells and HIV virions or infected cells are not captured in these models. 3) Changes in the latent or persistent HIV reservoir in humans develops over an extended period of time. Changes to the latent reservoir are driven by clonal expansion through homeostasis or antigen-induced proliferation. These changes may not be readily manifest due to the short experimental periods afforded by murine models. 4) Mice with human immune systems cannot be bred in the same way as genetically modified mice. 5) Humanized mouse models do not entirely recapitulate all aspects of the human immune system. Adaptive immune responses tend to be relatively weak and stem cell differentiation is limited. 6) Finally, the basal metabolic rate of mice and humans, along with pharmacokinetic and pharmacodynamic properties, is considerably different. Sliva (2015) notes (rt. col., p. 118) that “the ideal animal model for HIV research has not been found yet, and this quest will continue to be a high priority. None of the current models perfectly reproduce HIV-1 infection and ART, and it is likely that several models will be needed to understand virus persistence, latency, reactivation and eradication.” 
	Applicant traverses and submits the amended claims are fully enabled by the disclosure. Reference was again made to the previously considered declaration filed under 37 C.F.R. § 1.132 on 29 March 2021, by Dr. Daniel Zagury. This declaration provided the following experimental data: 1) The infection of humanized mice by HIV induces the production of type I and type III IFN (see Figure 1 of the Declaration). 2) Type III IFN inhibits HIV-1 infection of CD4+ T cells (see Figure 3 of the Declaration). 3) Treatment with latency-reversing agents (LRA) induces IFN-λ receptor expression on CD4+ T cells (see Figure 7 of the Declaration). 4) A common nucleotide reverse transcriptase inhibitor (NRTI) used in combined ART may induce the release of type III IFN by epithelial cells of gastrointestinal tract (see Figure 4 of the Declaration). 5) Type III IFN secreted by ART-treated cells inhibits HIV-1 infection of CD4+ T cells and inhibits HIV reactivation in the latently infected cell line J-Lat 10.6 (see Figure 6 and Figure 9 of the Declaration). 6) Inhibition of HIV reactivation in the latently infected cells is reversed by an agent blocking type III interferon signaling (see Figure 9 of the Declaration). The Examiner does not dispute the data contained in the Declaration. However, the Examiner does disagree with Applicant’s conclusion that said data enables the claimed invention. The majority of the data was obtained utilizing in vitro assays and humanized NCG mice. Contrary to Applicant’s assertion, the data does not support the conclusion that complete viral clearance from latent reservoirs can be accomplished in an HIV-1-infected subject. The data fails to demonstrate that administration of a specific type III IFN blocking agent, IFN-α blocking agent, and ART agent results in activation of viral replication in the latent reservoir which is subsequently eliminated through ART treatment. The claims are directed toward the treatment of AIDS in HIV-1-infected subjects. Nothing in the data measures viral reactivation in latent compartments in HIV-1-infected individuals and demonstrates that said reactivated virus can be sufficiently controlled by ART treatment.
	A second declaration was provided under 37 C.F.R. § 1.132 on 28 May 2022, by Dr. Daniel Zagury asserting the claimed invention is fully enabled. The combined use of anti-IFNAR2 and anti-IFNLR1 antibodies in a humanized mouse (hu-mice) model was studied. Mice were infected with HIV-1 by IP injection and subjected to four weeks of cART treatment after week five. While still under cART treatment, four cycles of antibody treatment were initiated with anti-IFNAR2 and anti-IFNLR1 antibodies. The antiretroviral regimen was continued for an additional 2.5 weeks after Ab administration. Viral rebound was measured for four additional weeks following cART cessation. One in four animals receiving both antibodies displayed viral rebound after week four whereas the other three animals still contained undetectable levels of virus. The Examiner does not dispute the data presented or the suggestion that treatment with both anti-IFNAR2 and anti-IFNLR1 antibodies may have a positive effect in controlling viral rebound in this particular hu-mice model. However, the data presented in insufficient to enable the claimed invention.
	As previously set forth, the Declaration was insufficient to enable the full scope of the patent protection desired. The claims are directed toward a treatment method involving the administration of generic classes of compounds. The data provided was directed toward a single type III IFN blocking agent and a single type I IFN blocking agent. No other agents were tested (e.g., small molecule inhibitors). The data also failed to address the administration of an IFN-β blocking agent or latency reversing agent.
	Moreover, while the data obtained from the hu-mouse model was encouraging, direct extrapolations between the findings in this model and the clinic are difficult to make. To date, there are no hu-mouse models that have been validated to assess the efficacy of HIV-1 treatment regimens with respect to targeting the viral reservoir (see item four supra). The data fails to provide any evidence demonstrating the HIV-1 viral reservoir in an HIV-1-infected subject can be reactivated with a suitable LRA, local IFN levels inhibited by suitable blocking agents, and cART therapy utilized to subsequently eliminate virus from these compartments. The data did not provide any parameters measuring viral replication in HIV-1-infected patients in any given reservoir, demonstrate that local type I and III IFN production can be inhibited by a suitable agent, demonstrate that virus can be suitably reactivated during IFN inhibition, and subsequent cART treatment will be effective at eradicating reactivated virus. Accordingly, the rejection is properly maintained.13 

Action Is Final
Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
12 October, 2022